Title: The American Commissioners to Sartine, 12 November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir,
Passy Novr. 12. 1778.
Last Night, We had a Letter from Nantes a Copy of which we have the honour to inclose to your Excellency.
The Subject of it appears to us, of great Importance to the United States, as well as to the Individuals, Frenchmen and Americans, who are interested in the Vessels destined to America, to a considerable Number of Gentlemen and others who are going Passengers in this Fleet, and ultimately to the common Cause.
It gives us great Pleasure to find so large a Number of Vessels going out upon this Occasion. Their Cargoes are much wanted, to enable our Countrymen to sustain the War.
We therefore most chearfully join with the Subscribers to the Letter, who have also petitioned your Excellency in requesting a strong Convoy to protect these Ships quite home to America.
Upon this Occasion, We cannot refrain from submitting to your Excellency our Opinion, that the more of the Kings Ships are sent to America the more certainly France maintains a Superiority of naval Power in the American Seas, the more likely it will be that she will have the Advantage in the conduct of the War. Because the French having the Ports and the Country, the Provisions, the Materials and the Artificers of America open to them, and the English being obliged to derive all these Things from Europe, the former have a vast Advantage of the latter in the Conduct of the War, in that Quarter of the World. Not to mention that the French Ships being newer & in better Condition than the English, are better able to sustain the American Seas.
Your Excellency will excuse our suggesting one Reflection, that whatever Vessels of War are sent to America, they should be plentifully furnished with Marine Woolen Cloaths, especially Blanketts and Gloves or Mittens, without which it is extreamly difficult for the Men to do their Duty in the cold Season upon that Coast.
We are with great Respect Your Excellency’s, most obedient & most humble Servants.
B. FranklinArthur LeeJohn Adams
His Ex: M. De Sartine.
